Exhibit 10.15

Non-employee Director Compensation

Adopted November 17, 2017

Modified November 14, 2018

 

Element

Amount

Annual Cash Retainer

$50,000 (cash)

 

In lieu of cash, a director can elect to receive a RSU valued at $50,000 on the
basis of the 20-day trailing average closing price as of the trading day
immediately preceding the date of the annual meeting

 

Annual Equity Grant

Intended equity value: $150,000

 

(The number of shares for this equity award will be determined using the
then-current guideline price for employee equity awards.)

 

Equity Vehicles

100% RSU

 

(RSUs vest immediately, but shares will not be distributed until the director
leaves the board.)

 

Initial Equity Grant

None

 

Independent Chairman Premium

$32,500 (cash)

 

Committee Member Compensation

Audit: $10,000

 

Compensation: $7,500

 

Nominating/Governance: $5,000

 

(cash)

 

Committee Chair Premiums

Audit: $15,000

 

Comp: $12,500

 

Nominating/Governance: $5,000

 

(cash)

 

 